         Case 1:16-cv-08160-PAE Document 245 Filed 06/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 DANYELL THOMAS, RASHAUN F. FRAZER,
 ANDRAE WHALEY, ELENI MIGLIS, CHERYL A.
 STRYCHARZ, and DANIELLE BROWN, individually
 and on behalf of all other employees similarly situated,        Case No. 16-cv-08160 (PAE)

                                                   Plaintiffs,
                          -against-
                                                                 NOTICE OF APPEAL
 BED BATH AND BEYOND, INC.,
                                                  Defendant.



       PLEASE TAKE NOTICE that Plaintiffs Danyell Thomas, Rashaun F. Frazer, Andrae

Whaley, Eleni Miglis, Cheryl A. Strycharz, Danielle Brown, individually and on behalf of all other

employees similarly situated, along with those other individuals who have filed consent-to-join

forms pursuant to 29 U.S.C. § 216(b), hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order granting Defendants’ motion for partial summary judgment and

denying Plaintiffs’ motion for partial summary judgment, entered is this action on February 21,

2018. This appeal is from the part thereof granting Defendants’ motion for partial summary

judgment dismissing the claims of the Department Manager plaintiffs, and denying Plaintiffs’

motion for summary judgment as to liability for the Department Manager plaintiffs. Final

judgment was entered on May 6, 2019.

Dated: New York, New York
       June 3, 2019
                                      VIRGINIA & AMBINDER, LLP

                              By:     ____/s/__________________
                                      James Emmet Murphy
                                      40 Broad Street, 7th floor
                                      New York, New York 10004
                                      Tel: (212) 943-9080
                                      Fax: (212) 943-9082
                                      jmurphy@vandallp.com
